El Juez Asociado Se. HeeNÁNdez,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando: que al declarar la suprimida Audiencia Territorial, por su sentencia firme de treinta de Mayo de mil ochocientos noventa y seis, que no había lugar á la nulidad del *464contrato de cesión celebrado entre el Hospital de la Concep-ción y Don Juan Mollfulleda, ni á la entrega de los títulos y documentos á que se contrae el segundo particular de la súplica de la demanda, ni tampoco á la devolución de los créditos referentes á los censos números 2 y 22 que se dicen cobrados anticipadamente por el Hospital, ni al reintegro de gastos judiciales y daños y perjuicios, absolviendo, en tal con-cepto,, de la demanda, al mencionado Hospital, con la cláusula final de que en lo que estuviera conforme se confirmaba y en lo que no, se revocaba, la sentencia apelada, revocó la sentencia que dictó el Juzgado del Distrito de San Francisco, con fecha 26 ele Junio de 1894, en todo lo que no estuviera conforme con la sentencia de dicha Audiencia, y por tanto, sólo quedó aquélla subsistente en cuanto desestimó la nulidad del con-trato, solicitada en la demanda y el reintegro de gastos ju-diciales, daños y perjuicios, únicos extremos en que ambas sentencias están conformes , sin que pueda admitirse la inter-pretación que á la sentencia de segunda instancia dá la repre-sentación de Mollfulleda, ya porque tal interpretación se opone abiertamente á las consideraciones legales en que se basa la parte dispositiva de dicha sentencia, ya porque si no había lugar á la entrega de los títulos y documentos, á que se refiere el segundo particular dé la súplica de la demanda, cuyos títu-los y documentos tenían por objeto comprobar la certeza y legitimidad de los créditos cedidos á Mollfulleda, es obvio que tampoco procedía ordenar el pago de los créditos, cuyo pago era subsidiario para el caso de que la entrega de documentos y títulos no pudiera realizarse, siendo también claro que al hacer mención la suprimida Audiencia del censo número dos, en la parte dispositiva de su fallo, cometió un error material, pues indudablemente quiso referirse al censo número 6 y al 22 que eran los únicos que se decían cobrados anticipadamente por el Hospital, según así se consignó por el Juzgado de Pri-mera Instancia en su sentencia, y también por la Audiencia en uno de los Considerandos de la suya; y como en la sen-tencia superior no se hizo pronunciamiento sobre las costas, *465cuya omisión indica que debían entenderse en la forma ordinaria, ó sin especial condena, también es claro, que no puede estimarse subsistente la imposición de costas al Hospital de la Concepción, beeba en el fallo de primera instancia, por no estar ese extremo conforme con el fallo de la segunda instancia.
Considerando-, que en las resoluciones recurridas nada se provee en contradicción con lo ejecutoriado, y por tanto debe desestimarse el recurso interpuesto.
Fallamos: que debemos confirmar y coníirnfamos los autos que dictó la Corte de Distrito de San Juan en veinte de Junio y seis de Octubre del año próximo pasado, con las costas á cargo de D. Juan Mollfnlleda, y comuniqúese ,á la referida Corte, con la certificación correspondiente.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Figueras, MacLeary y Wolf.